DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (US 2015/0360289).
As to claim 1, Liou teaches a method for making a metal article comprising repetitively depositing a layer of metal by additive manufacturing and directionally cold working each metal layer to form the metal article (Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate. The first layer of additive material is deep rolled. A second layer of additive material is then formed on the first layer of additive material.”).
As to claim 2, Liou teaches the method of claim 1, wherein additive manufacturing method comprises a melt pool or melted metal layer ([0017]: “Heat source 24 melts metallic  powder 16 on substrate  26  which forms a melt pool on substrate 26. The melt pool solidifies and ultimately becomes first layer 28.”).
As to claim 3, Liou teaches the method of claim 1, wherein additive manufacturing comprises directed energy deposition (Liou’s tool 14 deposits powder via nozzle 20 and then uses a heat source 24 to heat the powder. This is considered directed energy deposition.).
As to claim 4, Liou teaches the method of claim 1, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof ([0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
As to claim 5, Liou teaches the method of claim 1, wherein the additive manufacturing parameters are manipulated to control average grain size (as described at [0034], the process produces “elongated” grains, which are interpreted here as a method of controlling grain size.).
As to claim 6, Liou teaches the method of claim 1, wherein the cold working directionally applies energy in the form of compressive strain ([0016] teaches the rolling step 12 is a “deep rolling.”).
As to claim 7, Liou teaches the method of claim 1, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof ([0016] teaches the rolling step 12 is a “deep rolling.”).
As to claim 15, Liou teaches a metal article comprising a customized local average grain size and grain crystallographic orientation (the article created by the method of Liou is a metal article having a customized local average grain size and orientation (since the grains are “elongated” in specific directions)).
As to claim 16, Liou teaches the metal article of claim 15, wherein the local grain crystallographic orientation varies by region within the article based on design requirements ([0022]: “The amount of force that crowned roller 34 exerts onto first layer 28 can vary depending on the desired mechanical properties of first layer 28.”).
As to claim 17, Liou teaches the metal article of claim 15, wherein the article comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof ([0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
Claims 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vargas et al. (US 2019/0128144).
As to claim 8, Vargas teaches a method for repairing a metal article ([Title]: “Repair of components.” [0031] teaches the article may be metal) comprising repetitively depositing a layer of metal by additive manufacturing ([0040]: “In block 918, filler material may be deposited in at least part of the void left by the removed portion (e.g., the portion 402 of FIG. 4A; the portion 402′ of FIG. 4B) of block 906.”) and directionally cold working each deposited layer ([0043] “In block 922, the filler material may be subjected to one or more cold working procedures/techniques.”), wherein the depositing and cold working occurs over a damaged section of the metal article to form a repaired section (Vargas teaches damaged section 304 is repaired with filler material 508).
As to claim 9, Vargas teaches the method of claim 8, wherein additive manufacturing method comprises a melt pool or melted metal layer ([0040] teaches several additive manufacturing techniques, including laser powder deposition which Examiner notes is an implicit teaching to a melt pool or a melted metal layer).
As to claims 10 and 12, Vargas teaches the method of claim 8, wherein additive manufacturing comprises directed energy deposition ([0040] teaches the additive manufacturing techniques may be “laser powder deposition, friction surfacing, wire are additive manufacturing, cold spray, electron beam melting, directed energy deposition (DED), wire arc additive manufacturing (WAAM), solid state friction surfacing additive manufacturing (FSAM) processes etc.” One or more of these techniques are considered to be classified as “directed energy deposition” techniques.).
As to claim 11, Vargas teaches the method of claim 8, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (as described at least at [0046], the filler material is a nickel alloy).
As to claim 13, Vargas teaches the method of claim 8, wherein the cold working directionally applies energy in the form of compressive strain ([0005]: “In some embodiments, the imparting of the compressive residual stress includes subjecting the component to at least one of deep rolling, laser shock peening, ultrasonic peening, shot peen, or burnishing.” The roller 610’s “deep rolling” step implicitly applies energy in the form of a directional compressive strain.).
As to claim 14, Vargas teaches the method of claim 8, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof ([0005]: “In some embodiments, the imparting of the compressive residual stress includes subjecting the component to at least one of deep rolling, laser shock peening, ultrasonic peening, shot peen, or burnishing.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of Zhang et al. (US 2013/0197683).
As to claim 8, Vargas teaches a method for making an article: (Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate. The first layer of additive material is deep rolled. A second layer of additive material is then formed on the first layer of additive material.”) but does not teach the method is extensible to repair. However, in the field of additive manufacturing with the added step of compressive strain, it was known at the time the invention was effectively filed to use the techniques of manufacture for repair. See Zhang which teaches a similar additive manufacture and compressive strain method, and which also teaches at [0027]: “The method can also be used to repair or strength the surface of parts or molds, and can overcome the technical bottleneck that the subsequent finishing process is very difficult to execute for the repair layer or strength layer after repairing or strengthening.” 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the method of Liou’s manufacture as a method of repair. 
Liou in view of Zhang obviates: a method for repairing a metal article comprising repetitively depositing a layer of metal by additive manufacturing and directionally cold working each deposited layer, wherein the depositing and cold working occurs over a damaged section of the metal article to form a repaired section (Liou Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate. The first layer of additive material is deep rolled. A second layer of additive material is then formed on the first layer of additive material.”).
As to claim 9, Liou in view of Zhang teaches the method of claim 8, wherein additive manufacturing method comprises a melt pool or melted metal layer (Liou [0017]: “Heat source 24 melts metallic  powder 16 on substrate  26  which forms a melt pool on substrate 26. The melt pool solidifies and ultimately becomes first layer 28.”).
As to claims 10 and 12, Liou in view of Zhang teaches the method of claim 8, wherein additive manufacturing comprises directed energy deposition  (Liou’s tool 14 deposits powder via nozzle 20 and then uses a heat source 24 to heat the powder. This is considered directed energy deposition.).
As to claim 11, Liou in view of Zhang teaches the method of claim 8, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (Liou [0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
As to claim 13, Vargas teaches the method of claim 8, wherein the cold working directionally applies energy in the form of compressive strain (Liou [0016] teaches the rolling step 12 is a “deep rolling.” The roller’s “deep rolling” step implicitly applies energy in the form of a directional compressive strain.).
As to claim 14, Vargas teaches the method of claim 8, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof (Liou [0016] teaches the rolling step 12 is a “deep rolling.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6 May 2022